UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4746


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE LEE ARTIST,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:03-cr-00106-H-2)


Submitted:   May 18, 2010                     Decided:   June 4, 2010


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
John Stuart Bruce, First Assistant United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Lee Artist appeals from his twenty-one month

sentence imposed upon the revocation of his supervised release.

On appeal, Artist asserts that his sentence is both procedurally

and    substantively       plainly     unreasonable.          Specifically,           he

contends    that    the     district     court   failed       to     consider        the

statutory sentencing factors in choosing to impose a consecutive

sentence, failed to provide reasoning for choosing the specific

sentence, and essentially treated the Guidelines as mandatory.

In addition, Artist asserts that his state sentence adequately

addressed   the    relevant      sentencing    factors    and       was   sufficient

punishment.      We affirm.

            We    review    a    sentence     imposed    as     a    result     of     a

supervised release violation to determine whether the sentence

is plainly unreasonable.          United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006).             The first step in this analysis is a

determination of whether the sentence is unreasonable.                        Id. at

438.    In determining reasonableness, we follow generally the

procedural and substantive considerations employed in reviewing

original sentences.        Id.    However, “[t]his initial inquiry takes

a more ‘deferential appellate posture concerning issues of fact

and the exercise of discretion’ than reasonableness review for

guidelines sentences.”           United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007) (quoting Crudup, 461 F.3d at 438).

                                         2
               When imposing sentence, a district court must conduct

an “individualized assessment” of the particular facts of every

sentence, whether the court imposes a sentence above, below, or

within the guidelines range.                 United States v. Carter, 564 F.3d

325,     330    (4th        Cir.    2009).       While    “[t]his     individualized

assessment      need        not    be   elaborate   or   lengthy,     . . .   it   must

provide a rationale tailored to the particular case at hand and

adequate to permit meaningful appellate review.”                       Id. (internal

quotation marks and citation omitted).                         In addition, “[w]here

[the   parties]        present[]        nonfrivolous     reasons    for   imposing   a

. . . sentence [outside the advisory guidelines range,] . . . a

district judge should address the party’s arguments and explain

why he has rejected those arguments.”                          Id. at 328 (internal

quotation marks and citation omitted).                     An appellate court may

not guess at a district court’s sentencing rationale. Id. at

329-30; see also United States v. Thompson, 595 F.3d 544, 547

(4th Cir. 2010) (applying Carter to revocation hearings, but

noting that “[a] court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

post-conviction sentence . . . .”).

               Here,        even    assuming     that     the      district   court’s

consideration          of    Artist’s     arguments      and    explanation   of   the

sentence imposed was insufficient, we review the issue for plain

error.     Although Artist and his counsel spoke extensively about

                                             3
his background and circumstances at sentencing, they failed to

request a sentence different than the one imposed.                           Artist did

not request a sentence lower than the Guidelines range or a

sentence    concurrent           with   his   state     sentence.        Accordingly,

Artist did not preserve his objection to the adequacy of the

explanation      of    the       sentence     and,    therefore,       his    procedural

claims are reviewed for plain error.                   See United States v. Lynn,

592 F.3d 572, 580 (4th Cir. 2010).

            “To establish plain error, [Artist] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                    United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                      Moreover, even if Artist

satisfies these requirements, “correction of the error remains

within [the court’s] discretion, which [the court] should not

exercise    .    .     .    unless      the   error     seriously      affect[s]     the

fairness,       integrity          or    public        reputation       of      judicial

proceedings.”          Id.       (internal        quotation    marks    and     citation

omitted).         In       the    sentencing        context,    an     error    affects

substantial rights if the defendant can show that the sentence

imposed “was longer than that to which he would otherwise be

subject.”       United States v. Washington, 404 F.3d 834, 849 (4th

Cir. 2005) (internal quotation marks and citation omitted); see

also United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009)

(“In the sentencing context, an error was prejudicial only if

                                              4
there is a reasonable probability that the defendant would have

received a lighter sentence but for the error.”).

            Here, Artist fails to assert on appeal that he would

have    received    a   lesser     sentence       had    the    court    addressed       his

arguments in pronouncing the sentence.                    Artist was sentenced at

the low end of the advisory Guidelines range, based on several

supervised      release    violations        occurring         over     the    course    of

several months.         Additionally, the motion for revocation noted

that Artist had violated his supervised release as early as five

days after he was released from prison and continued to do so

throughout his supervision period.                     Therefore, we conclude that

Artist    has     not    demonstrated           that    the    court’s        failure     to

specifically address his arguments and articulate its reasoning

affected his substantial rights.                  As such, there was no plain

error arising from any procedural irregularities.

            As to the substantive reasonableness of the sentence,

Artist    fails    to    rebut    the     presumption         that    his     sentence    is

reasonable.       United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007)    (holding       that     sentence       within     a    properly       calculated

Guidelines range is reasonable).                   Artist was sentenced at the

bottom of his correctly calculated Guidelines range, even though

he had a history of repeated supervised release violations.                              The

court had discretion to impose a consecutive or a concurrent

sentence,    see    United       States    v.     Contreras-Martinez,           409     F.3d

                                            5
1236, 1241 (10th Cir. 2005); its decision was rendered after

hearing   argument     from    both   parties;   and   the   record    does   not

support Artist’s assertion that the district court applied the

Guidelines in a mandatory manner.           Accordingly, we conclude that

substantively Artist’s sentence was not plainly unreasonable.

           Based on the foregoing, we affirm Artist’s sentence.

We   dispense   with    oral    argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        6